                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  ANN LEDFORD, individually and as next                  )
  friend and mother of Johnathan Binkley,                )
  Deceased,                                              )
                      Plaintiff,                         )
  v.                                                     :       3:20-cv-00325-DCLC-HBG
                                                         )
  KNOX COUNTY, TENNESSEE, et al.                         )       JURY DEMANDED
                                                         )
                         Defendants.                     )



                      STIPULATION OF DISMISSAL WITH PREJUDICE


         This matter having been resolved by agreement through mediation [Doc. 47], the parties,

  through counsel and in accordance with Rule 41 of the Federal Rules of Civil Procedure, hereby

  stipulate to the dismissal of this lawsuit in its entirety, on the merits and with prejudice, with each

  party bearing the costs of their own fees and expenses.

         Respectfully submitted this 16th day of March 2021.



  s/Wayne A. Ritchie II_______________                   s/David S. Wigler
  WAYNE A. RITCHIE II, BPR #013936                       DAVID S. WIGLER, BPR # 014525
  JAMES R. STOVALL, BPR #032512                          Deputy Knox County Law Director
  SAMANTHA I. ELLIS, BPR #036709                         400 Main Street, Suite 612
  RITCHIE, DILLARD, DAVIES                               Knoxville, TN 37902
  & JOHNSON, P.C.                                        Phone: (865) 215-2327
  606 West Main Street, Suite 300                        Email: David.wigler@knoxcounty.org
  Knoxville, Tennessee 37902                             Attorney for Defendants
  Phone: (865) 637-0661
  Email: war@rddjlaw.com
  Attorneys for Plaintiff




Case 3:20-cv-00325-DCLC-HBG Document 49 Filed 03/16/21 Page 1 of 1 PageID #: 814
